Citation Nr: 0707829	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  06-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a neck and back 
condition.    

2.  Entitlement to service connection for an acquired 
psychiatric disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his grandmother, and his grandfather


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1991 to 
February 1993.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at a Board hearing in 
Washington D.C. before the undersigned in November 2006.  A 
transcript of that hearing has been associated with the 
claims folder.  

The veteran submitted new private medical evidence during his 
November 2006 Board hearing.  This evidence has not yet been 
considered by the RO, the agency of original jurisdiction.  
However, because this evidence was submitted with a waiver of 
RO consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the claims on appeal, the 
Board finds that additional development is required.

First, with regard to the psychiatric issue on appeal, 
service medical records (SMRs) show treatment aboard the USS 
Orion dated April and May of 1992 for anti-social personality 
disorder, adjustment disorder, and alcohol dependence.  
During the same time period, SMRs also contain mental health 
treatment notes from the U.S. Naval Hospital in Naples, 
Italy.  In this regard, during his Board testimony, the 
veteran indicated that the claims folder should also contain 
additional mental health clinical treatment records from the 
U.S. Naval Hospital in Naples, Italy.  However, a thorough 
review of the claims folder does not reveal these additional 
SMRs.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, VA is required to obtain the veteran's SMRs or 
other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts 
to obtain records from a federal department or agency, the 
efforts to obtain those records must continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  The standard for the 
VA is very high.  

Records of inpatient treatment in service are sent to the 
National Personnel Records Center (NPRC) but kept in a 
separate file from the file containing other SMRs.  The Board 
is unable to discern whether a specific request for 
"clinical" records was made or whether the specific code to 
request records of in-service inpatient treatment was used.  
The Board has a heightened duty to assist when SMRs are 
missing or unavailable.  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005).  Given the importance of the inpatient 
SMRs at issue, the Board finds it necessary to remand the 
psychiatric disorder claim to ensure that all proper avenues 
for securing these records have been pursued and to afford 
the veteran every benefit of assistance from the VA.    

Second, VA is also required to make reasonable efforts to 
obtain relevant private medical records that the veteran 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b).  In this regard, during his Board 
hearing testimony, the veteran indicated that he received 
treatment for the back and psychiatric conditions on appeal 
beginning in 1994 or 1995 at the University Hospital of 
Cleveland.  Such records are not present in the claims 
folder.  On remand, the RO should take steps to secure these 
private medical records.
 
Third, a remand is required for a new VA examination and 
opinion by respective specialists for both issues on appeal.          

With respect to his back and neck condition, SMRs reflect 
treatment for lower, middle, and upper back pain in May 
through December of 1992.  Upon separation in January 1993, 
the veteran reported a history of back pain, but no disabling 
condition was noted.  Post-service, Community Services of 
Stark County treatment records dated 2003 through 2006 reveal 
the veteran's assertion of back and neck pain secondary to 
his psychiatric condition.  Yet no clear diagnosis is of 
record.  A remand for a VA examination and opinion is 
required to determine the nature and etiology of any of any 
current back and neck condition.              
 
With regard to his psychiatric disorder claim, SMRs from 
April and May of 1992 record diagnoses of anti-social 
personality disorder, alcohol dependency, and adjustment 
disorder.  The veteran also reported insomnia during service.  
He was subsequently discharged from service due to behavioral 
issues.  Post-service, the September 2005 VA examiner 
diagnosed the veteran with primary insomnia, alcohol 
dependence, and a personality disorder, not otherwise 
specified.  However, private diagnoses are more varied and 
include the following: polysubstance abuse; various 
personality disorders; major depressive disorder with 
psychotic features; bipolar disorder; and schizoaffective 
disorder.  See Community Services of Stark County treatment 
records dated 2003 through 2006, NOVA Behavioral Health 
records dated 2002 thorough 2004, and hospital report of Dr. 
E.V., M.D., reflecting hospitalization for depression in 
December 2001.  

Although the September 2005 VA examiner opined that the 
veteran's current psychiatric condition was not related to 
mental health treatment during his military service, given 
the conflicting evidence of record, the exact nature of the 
veteran's psychiatric condition remains unclear.  A more 
current diagnosis is required to adequately address the 
conflict in diagnoses between private medical records and the 
VA psychiatric examination.  Therefore, a remand is in order 
for a new VA examination to determine, if possible, the 
nature and etiology of the veteran's acquired psychiatric 
disorder(s).  
  
Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the NPRC, or any 
other appropriate agency, and attempt 
to secure the veteran's records of 
inpatient treatment from the U.S. 
Naval Hospital in Naples, Italy, dated 
in April and May of 1992.  The RO 
should ensure that it specifically 
asks for "clinical" records and that 
the request is issued under the 
appropriate request code and directed 
to the correct facility.  All attempts 
to secure these SMRs must be 
documented in the claims folder.  If 
no records are available, a negative 
reply to that effect is required.  The 
veteran is asked to assist, if 
possible, in obtaining these records. 
 
2.	The RO should contact the veteran and 
ask him to submit, or authorize VA to 
obtain, private medical records for 
treatment of psychiatric and back 
conditions at the University Hospital 
of Cleveland beginning in 1994 or 
1995.  If the veteran provides the 
requisite authorization, the RO should 
attempt to obtain any such records.  

3.	The RO should then arrange for the 
veteran to be scheduled for VA 
examinations with the appropriate 
specialists to determine the nature 
and etiology of any current back and 
neck condition and psychiatric 
disorder present.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claims.  The 
claims folder must be made available 
for review for the examination and the 
examination report must state whether 
such review was accomplished.  

With regard to the back claim, the 
appropriate examiner is asked to 
provide a diagnosis for any back and 
neck condition present.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as 
not (a 50 percent probability) that 
any current back and neck condition is 
related to the veteran's period of 
active duty service from May 1991 to 
February 1993.  

      With regard to psychiatric 
disorder claim, the appropriate 
examiner is asked to provide a 
diagnosis for any psychiatric 
disorder present.  The examiner 
should also specifically provide an 
opinion as to whether the veteran 
currently have an acquired 
psychiatric disorder?  If so, is at 
least as likely as not (a 50 percent 
probability) that any current 
psychiatric disorder had its onset in 
or is otherwise related to the 
veteran's period of active duty 
service from May 1991 to February 
1993?  following: 


The examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinions, the 
examination report should so state.  

4.	After completing this additional 
development, the RO should 
readjudicate the issues on appeal, 
considering any new evidence secured 
since the May 2006 statement of the 
case.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


